Case: 21-50567      Document: 00516085146         Page: 1     Date Filed: 11/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       November 8, 2021
                                  No. 21-50567
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Gustavo Guillermo Gutierrez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:20-CR-440-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Appealing the judgment in a criminal case, Gustavo Guillermo
   Gutierrez challenges his sentence of 77 months of imprisonment and three
   years of supervised release for illegal reentry. As the sole issue on appeal, he
   argues that the enhancement of his sentence pursuant to 8 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50567      Document: 00516085146             Page: 2   Date Filed: 11/08/2021




                                     No. 21-50567


   § 1326(b)(1) is unconstitutional because the enhancement is based on facts
   neither alleged in his indictment nor proved to a jury beyond a reasonable
   doubt. The Government has filed an unopposed motion for summary
   affirmance arguing that the issue is foreclosed and, in the alternative, a
   motion for an extension of time to file a brief.
          As the Government argues, and Gutierrez concedes, this issue is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 239-47
   (1998). See United States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United
   States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008). Thus, summary
   affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
   1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED AS MOOT, and the judgment of the district court
   is AFFIRMED.




                                          2